Exhibit 10.1
EXECUTION VERSION
STOCK TRANSFER RESTRICTION AND
REGISTRATION AGREEMENT
March 15, 2011
THIS STOCK TRANSFER RESTRICTION AND REGISTRATION AGREEMENT (this “Agreement”),
dated as of March 15, 2011, is by and among (1) GSI Commerce, Inc., a Delaware
corporation (“Buyer”), (2) the Insight Stockholders (as hereinafter defined) and
(3) the Individual Stockholders (as hereinafter defined) (together with the
Insight Stockholders, the “Stockholders”). Reference is made to that certain
Merger Agreement, dated as of February 9, 2011 (the “Merger Agreement”), by and
among Buyer, Gator Acquisition Corp. and Gator Acquisition LLC, each a
wholly-owned subsidiary of Buyer, Fanatics, Inc., a Delaware corporation (the
“Company”), the stockholders listed on Annex I thereto, those persons listed on
Annex II thereto, and Insight Ventures Partner, LLC, solely in its capacity as
the Stockholders’ Representative. All capitalized terms used but not defined in
this Agreement will have the respective meanings ascribed thereto in the Merger
Agreement.
WITNESSETH
WHEREAS, this is the Registration Agreement referred to in the Merger Agreement;
WHEREAS, pursuant to the Merger Agreement, Buyer will acquire the Company
through the Merger of Merger Sub with and into the Company, with the Company
being the surviving corporation, and the Second Merger of the Company with and
into Merger Sub II with Merger Sub II being the surviving company and a
wholly-owned subsidiary of Buyer;
WHEREAS, in the Merger, the capital stock of the Company owned by the
Stockholders will be converted into the right to receive cash and shares of
Buyer Stock, all as more particularly set forth in the Merger Agreement; and
WHEREAS, the execution and delivery of this Agreement is a condition precedent
to the Company’s and the Stockholders’ obligations, respectively, to consummate
the Merger Agreement and transactions contemplated thereby.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth, and for other consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:
ARTICLE I
Restrictions on Transfer of Restricted Securities.
1.1. Certain Definitions. For purposes of this Agreement,
(a) “Affiliate” means, with respect to a specified person or entity, any other
person or entity that, directly or indirectly, through one or more
intermediaries, controls, or is controlled by or is under common control with,
the specified person or entity, including, without limitation, with respect to
the Insight Stockholders, any general partner thereof or related investment
fund. For the purposes of this definition, “control” (including with correlative
meanings, the terms “controlling,” “controlled by” and “under common control
with”), as used with respect to any entity, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such entity, whether through the ownership of voting securities, by
agreement or otherwise.

 

 



--------------------------------------------------------------------------------



 



(b) “Automatic Shelf Registration Statement” has the meaning ascribed to it in
Rule 405 under the Securities Act.
(c) “Individual Stockholders” means: (i) Alan S. Trager, Trustee of Alan S.
Trager Revocable Trust u/a/d 1/2/08, (ii) Mitchell Trager, Trustee of Mitchell
Trager Revocable Trust u/a/d 1/7/08, (iii) Brent L. Trager, Trustee of Brent L.
Trager Revocable Trust u/a/d 7/1/08, (iv) Jason Trager and David Trager,
Co-Trustees of David Remainder Trust u/a/d 5/1/07, (v) Jason Trager and David
Trager, Co-Trustees of Jason Remainder Trust u/a/d 5/1/07, (vi) Jason Trager and
David Trager, Co-Trustees of Brandon Remainder Trust u/a/d 5/1/07, (vii) Brent
L. Trager and Sheri Weiss, Co-Trustees of Sheri Remainder Trust u/a/d 5/1/07,
(viii) Brent L. Trager and Erica Leibo, Co-Trustees of Erica Remainder Trust
u/a/d 5/1/07 and (ix) Mitchell Trager, Trustee of Brent L. Trager Remainder
Trust u/a/d 5/1/07.
(d) “Insight Stockholders” means: (i) Insight Venture Partners V, L.P., (ii)
Insight Venture Partners (Cayman) V, L.P., (iii) Insight Venture Partners V
(Employee Co-Investors), L.P., (iv) Insight Venture Partners VI, L.P.,
(v) Insight Venture Partners (Cayman) VI, L.P., and (vi) Insight Venture
Partners VI (Co-Investors), L.P.
(e) “Permitted Transfer” means any of the following Transfers in which the
transferee executes and delivers to Buyer a counterpart signature page to this
Agreement, agreeing that such transferee and the Restricted Securities
Transferred to such transferee will be bound by all of the terms and conditions
of this Agreement: (i) a Transfer by a Stockholder that is a natural person,
without consideration and for bona fide estate planning purposes, to the spouse
of such Stockholder, to a natural or adoptive child of such Stockholder or to a
trust established for the benefit of such Stockholder or such Stockholder’s
spouse and/or children, (ii) a Transfer by a Stockholder that is a trust,
pursuant to the terms of the trust documents, to the owners or beneficiaries of
such trust (including beneficiaries by reason of exercise of power of
appointment or by revocation of a revocable trust), to another trust established
for the benefit of the beneficiaries of such trust or to anyone to whom an owner
or beneficiary receiving a distribution of Buyer Stock from an Individual
Stockholder may transfer such stock (a “Subsequent Transferee”), if such
Subsequent Transferee would be defined in Section 1.1(e)(i) above, determined as
if such owner or beneficiary were the Stockholder, (iii) any Transfer between or
among the Individual Stockholders or (iv) a Transfer by a Stockholder that is
not a natural person or trust to any Affiliate of such Stockholder or to any
officer, director, partner, member or retired partner or member of such
Stockholder or its Affiliates (collectively, “Related Parties”).
(f) “Registrable Securities” means (i) all shares of Buyer Stock issued, or to
be issued in the future, to the Insight Stockholders pursuant to the Merger
Agreement, excluding any shares of Buyer Stock that are or were Escrow Shares,
and (ii) any equity securities of Buyer (and any other securities of Buyer that
are, or may be with the passage of time or the occurrence of one or more events,
convertible into equity securities of Buyer), issued in respect of the shares
described in clause (i), including without limitation, pursuant to any stock
dividend, stock split or recapitalization of Buyer.
Stock Transfer Restriction and Registration Agreement — Page 2

 

 



--------------------------------------------------------------------------------



 



(g) “Restricted Securities” means (i) all shares of Buyer Stock issued, or to be
issued in the future, to the Stockholders pursuant to the Merger Agreement,
including without limitation, any shares of Buyer Stock that are or were Escrow
Shares and (ii) any equity securities of Buyer (and any other securities of
Buyer that are, or may be with the passage of time or the occurrence of one or
more events, convertible into equity securities of Buyer), issued in respect of
the shares described in clause (i), including without limitation, pursuant to
any stock dividend, stock split or recapitalization of Buyer. Notwithstanding
the foregoing, from and after the Insight Free Trade Date, the Restricted
Securities shall exclude the Registrable Securities.
(h) “Restricted Stockholder” means any Individual Stockholder and, prior to the
one year anniversary of the date hereof, any Insight Stockholder.
(i) “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations of the SEC promulgated thereunder.
(j) “Selling Stockholder Information” with respect to an Insight Stockholder,
means (i) its name, address, number of shares of Registrable Securities being
offered and the number of shares beneficially owned by such Insight Stockholder
(excluding any percentages) which are required to appear in the table (and
corresponding footnotes) under the caption “Principal and Selling Stockholders”
in the prospectus that is a part of the Shelf Registration Statement and
(ii) any additional information about or pertaining to such Insight Stockholder
reasonably requested by Buyer which Buyer believes, in good faith, is needed to
satisfy Buyer’s disclosure requirements under the Securities Act with respect to
the Shelf Registration Statement.
(k) “Transfer” means any offer, sale, assignment, grant of option to purchase,
pledge, hypothecation, transfer or other disposition or encumbrance of any
Restricted Security, or any beneficial interest therein, or the entry into any
binding contract, agreement or arrangement providing for any of the foregoing,
provided that, “Transfer” shall not include (i) the tendering of Restricted
Securities into any publicly announced tender offer for more than 50% of the
issued and outstanding shares of Buyer Stock, (ii) the exchange or conversion of
the Restricted Securities into cash, securities or other consideration in
connection with any merger, consolidation or reorganization pursuant to which
the holders of the voting shares of Buyer Stock immediately before such
transaction will hold less than 50% of the voting securities of the entity
surviving or resulting from such transaction, (iii) the offer, sale, assignment,
grant of option to purchase, pledge, hypothecation, transfer or other
disposition or encumbrance of any Restricted Security owned by an Individual
Stockholder, or any beneficial interest therein, or the entry into any binding
contract, agreement or arrangement providing for any of the foregoing, upon and
after such date when (A) a “person” or “group” (within the meanings of Section
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended) becomes the
beneficial owner, directly or indirectly of securities of Buyer representing 50%
or more of the voting power of Buyer’s then outstanding capital stock or (B) the
stockholders of Buyer approve an agreement for the sale or disposition by Buyer
of all, or substantially all, of Buyer’s assets, or (iv) subject to compliance
with applicable Laws, the offer, sale, assignment, grant of option to purchase,
pledge, hypothecation, transfer or other disposition or encumbrance of any
Restricted Security owned by an Individual Stockholder, or any beneficial
interest therein, or the entry into any binding contract, agreement or
arrangement providing for any of the foregoing, upon the death of a direct or
indirect owner (including, but not limited to any person for whom a trust is
named) of such Individual Stockholder.
Stock Transfer Restriction and Registration Agreement — Page 3

 

 



--------------------------------------------------------------------------------



 



1.2. Restrictions on Transfer.
(a) Restrictions Applicable to All Stockholders. No Stockholder may voluntarily
Transfer any Restricted Security unless (i) the requirements of Article II have
been satisfied in full and (ii) the Transfer is either (A) a Permitted Transfer
or (B) a bona fide Transfer, in which the consideration is payable solely in
cash or cash equivalents, to a third party.
(b) Restrictions Applicable to Only Insight Stockholders.
(i) 90 Day Restriction. No Insight Stockholder may voluntarily Transfer any
Restricted Security (other than pursuant to a Permitted Transfer) prior to the
date that is 90 days following the Closing Date (the “Insight Free Trade Date”).
(ii) Hedging Restriction. Prior to the Insight Free Trade Date, no Insight
Stockholder may engage, directly or indirectly, in any “short sale” (as defined
in Rule 200 of Regulation SHO promulgated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) of Buyer Stock or establish an open “put
equivalent position” (within the meaning of Rule 16a-1(h) under the Exchange
Act) with respect to the Buyer Stock.
(c) Restrictions Applicable to Only Individual Stockholders.
(i) One Year Restriction. No Individual Stockholder may voluntarily Transfer any
Restricted Security (other than pursuant to a Permitted Transfer) prior to the
one-year anniversary of this Agreement.
(ii) Two Year Restriction. No Individual Stockholder may voluntarily Transfer
any Restricted Security (other than pursuant to a Permitted Transfer) prior to
the two-year anniversary of this Agreement, other than the Transfer after the
one-year anniversary of this Agreement of a number of shares of Buyer Stock
that, together with all other such Transfers by such Individual Stockholder,
does not exceed 25% of the aggregate number of shares of Buyer Stock issued to
such Stockholder on or before the date of such Transfer pursuant to the Merger
Agreement, including without limitation, any shares of Buyer Stock that are or
were Escrow Shares.
(iii) Three Year Restriction. No Individual Stockholder may voluntarily Transfer
any Restricted Security (other than pursuant to a Permitted Transfer) prior to
the three-year anniversary of this Agreement, other than the Transfer after the
two-year anniversary of this Agreement of a number of shares of Buyer Stock
that, together with all other such Transfers by such Individual Stockholder,
does not exceed 50% of the aggregate number of shares of Buyer Stock issued to
such Stockholder on or before the date of such Transfer pursuant to the Merger
Agreement, including without limitation, any shares of Buyer Stock that are or
were Escrow Shares.
(iv) Four Year Restriction. No Individual Stockholder may voluntarily Transfer
any Restricted Security (other than pursuant to a Permitted Transfer) prior to
the four-year anniversary of this Agreement, other than the Transfer after the
three-year anniversary of this Agreement of a number of shares of Buyer Stock
that, together with all other such Transfers by such Individual Stockholder,
does not exceed 75% of the aggregate number of shares of Buyer Stock issued to
such Stockholder on or before the date of such Transfer pursuant to the Merger
Agreement, including without limitation, any shares of Buyer Stock that are or
were Escrow Shares.
Stock Transfer Restriction and Registration Agreement — Page 4

 

 



--------------------------------------------------------------------------------



 



(v) Escrow Shares. For the avoidance of doubt, with respect to the Individual
Stockholders, the Restricted Securities that are or were Escrow Shares shall
specifically be deemed to be subject solely to the four year restriction set
forth in Section 1.2(c)(iv).
(vi) Hedging Restriction. Prior to the four-year anniversary of this Agreement,
no Individual Stockholder may engage, directly or indirectly, in any “short
sale” (as defined in Rule 200 of Regulation SHO promulgated under the Exchange
Act) of Buyer Stock or establish an open “put equivalent position” (within the
meaning of Rule 16a-1(h) under the Exchange Act) with respect to the Buyer
Stock.
(d) Non-Compliant Transfers Void. Any voluntary Transfer of Restricted
Securities that is not made in full compliance with the requirements of this
Section 1.2 will be null and void, and Buyer (and any transfer agent for the
securities of Buyer) will refuse to recognize such attempted Transfer and to
reflect on its records any change in record ownership of Restricted Securities
pursuant to such attempted Transfer.
1.3. Indirect Transfers. If a Related Party to which Restricted Securities have
been Transferred in a Permitted Transfer is the subject of any event or
transaction (or series of related events or transactions) by which such Related
Party ceases to be a Related Party of the Stockholder originally holding such
Restricted Securities (an “Indirect Transfer”), then such Indirect Transfer will
be deemed to be a voluntary Transfer of the Restricted Securities held by such
Related Party on the date of such Indirect Transfer.
ARTICLE II
Securities Laws Provisions
2.1. Securities Laws Compliance. No Restricted Stockholder may voluntarily
Transfer Restricted Securities unless (a) a registration statement is then in
effect under the Securities Act covering such Transfer and such Transfer is made
in accordance with such registration statement, or (b) (i) the Restricted
Stockholder notifies Buyer of the proposed Transfer and furnishes Buyer with a
written statement of the circumstances surrounding the Transfer, and (ii) if
requested by Buyer, the Restricted Stockholder furnishes Buyer with an opinion
of counsel reasonably satisfactory to Buyer, at the Restricted Stockholder’s
expense, that such Transfer will not require registration of the subject
Restricted Securities under the Securities Act or any filing or registration
under applicable state securities and blue sky laws; provided, however, that no
opinion of counsel will be required if the Transfer is pursuant to Rule 144 and
the written statement furnished to Buyer pursuant to clause (i) above contains
reasonably sufficient information to enable Buyer, in consultation with its
counsel, to determine that the transferor has complied with the applicable
requirements of Rule 144.
2.2. Required Legends. Each certificate representing securities of Buyer will
bear a legend substantially in the following form:
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR QUALIFIED UNDER ANY STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE
OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF WITHOUT SUCH REGISTRATION OR
THE DELIVERY TO THE ISSUER OF AN OPINION OF COUNSEL, OR IF PURSUANT TO RULE 144,
A WRITTEN STATEMENT, SATISFACTORY TO THE ISSUER, THAT SUCH DISPOSITION WILL NOT
REQUIRE REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES LAWS.”
Stock Transfer Restriction and Registration Agreement — Page 5

 

 



--------------------------------------------------------------------------------



 



Buyer will reissue, without such legend, any certificate representing securities
of Buyer, at the request of the holder thereof, at such time as all of the
securities represented by such certificate become eligible for resale without
compliance with the registration or qualification provisions of applicable
federal and state securities laws. For avoidance of doubt, Buyer will reissue,
without such legend, any certificate representing securities of Buyer held by a
Stockholder, that is not an Affiliate of Buyer, at the request of the holder
thereof, at any time after the six month anniversary of the date hereof,
provided that such Stockholder furnishes Buyer with evidence reasonably
satisfactory to Buyer’s counsel that such Stockholder then satisfies the
applicable requirements of Rule 144.
ARTICLE III
Registration
3.1. Shelf Registration. Before the Insight Free Trade Date (the “Filing
Deadline”), Buyer shall file with the SEC pursuant to Rule 424 under the
Securities Act a prospectus that is a part of, or prospectus supplement to, an
effective Automatic Shelf Registration Statement naming the Insight Stockholders
as selling securityholders and containing such information as is required for
the Insight Stockholders to resell (a “Resale”) the Registrable Securities as of
the Insight Free Trade Date, from time to time, on a continuous or delayed
basis, and to deliver the prospectus to purchasers of Registrable Securities in
accordance with applicable law (such Automatic Shelf Registration Statement,
including any prospectus or prospectus supplements related thereto, in each case
as they relate to any Resale, is referred to herein as a “Shelf Registration
Statement”). Buyer will use its reasonable best efforts to keep the Shelf
Registration Statement continuously effective under the Securities Act until the
Insight Stockholders are able to sell all of the Registrable Securities covered
thereby pursuant to Rule 144 without limitation, which, for the avoidance of
doubt, shall be the one-year anniversary of the Closing Date (the “Effectiveness
Period”). Any sale of the Registrable Securities pursuant to the Shelf
Registration Statement will not be underwritten.
3.2. Registration Procedures. In connection with the registration obligations of
Buyer under Section 3.1 hereof, Buyer will:
(a) cause the Shelf Registration Statement to be effective prior to the Filing
Deadline;
(b) as promptly as practicable, prepare and file with the SEC such amendments
and post-effective amendments to the Shelf Registration Statement as may be
necessary to keep the Shelf Registration Statement continuously effective during
the Effectiveness Period; cause the related prospectus to be supplemented by any
required prospectus supplement, and as so supplemented to be filed pursuant to
Rule 424 under the Securities Act; and use its reasonable best efforts to comply
with the provisions of the Securities Act applicable to it with respect to the
disposition of Registrable Securities covered by the Shelf Registration
Statement during the Effectiveness Period in accordance with the intended
methods of disposition by the Insight Stockholders set forth in such Shelf
Registration Statement as so amended or such prospectus as so supplemented;
(c) at least three (3) days prior to the filing of the Shelf Registration
Statement, or any prospectus, amendment or supplement thereto, furnish a copy
thereof to the Insight Stockholders or their counsel;
Stock Transfer Restriction and Registration Agreement — Page 6

 

 



--------------------------------------------------------------------------------



 



(d) deliver to the Insight Stockholders, without charge, as many copies of the
prospectus as they may reasonably request (Buyer hereby consenting to the use of
each such prospectus by the Insight Stockholders in connection with the offering
and sale of the Registrable Securities covered by such prospectus and a
reasonable number of copies of the Shelf Registration Statement and any
post-effective amendments thereto and any supplements to the prospectus,
including financial statements and schedules, all documents incorporated therein
by reference and all exhibits (including those incorporated by reference);
(e) use commercially-reasonable efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions as
the Insight Stockholders reasonably request and keep such registration or
qualification effective during the Effectiveness Period, and do any and all
other acts and things that may be reasonably necessary or advisable to enable
the Insight Stockholders to consummate the disposition in such jurisdictions of
the Registrable Securities covered by the Shelf Registration Statement;
provided, however, that Buyer will not be required (i) to qualify generally to
do business in any jurisdiction where it would not otherwise be required to
qualify but for this clause, (ii) to subject itself to taxation in any such
jurisdiction, (iii) to consent to general service of process in any such
jurisdiction or (iv) to comply with requirements under so-called “fair, just and
equitable standards” under state securities laws;
(f) notify the Insight Stockholders, at any time that a prospectus covered by
the Shelf Registration Statement is required to be delivered under the
Securities Act, of the happening of any event of which it has knowledge and as a
result of which the prospectus included in the Shelf Registration Statement as
then in effect would include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing, and, at the request of the Insight Stockholders, Buyer will promptly
prepare a supplement or amendment to such prospectus so that, as thereafter
delivered to the Insight Stockholders, such prospectus, as so amended or
supplemented, will not contain an untrue statement of a material fact or omit to
state any fact necessary to make the statements therein not misleading in the
light of the circumstances then existing;
(g) cause all securities covered by such Shelf Registration Statement to be
listed on each securities exchange on which similar securities issued by Buyer
are then listed and to be qualified for trading on each system on which similar
securities issued by Buyer are from time to time qualified;
(h) provide a transfer agent and registrar for all securities covered by the
Shelf Registration Statement not later than the effective date of the Shelf
Registration Statement and thereafter maintain such a transfer agent and
registrar;
(i) take all such other actions as may be reasonably required to expedite or
facilitate the disposition of the securities covered by the Shelf Registration
Statement;
(j) otherwise use commercially reasonably efforts to comply with the provisions
of the Securities Act and all applicable rules and regulations of the SEC, and
make available to its security holders, as soon as reasonably practicable, an
earnings statement, satisfying the provisions of Section 11(a) of the Securities
Act and Rule 158 promulgated thereunder, covering a period of at least twelve
(12) months beginning with the first day of Buyer’s first full calendar quarter
after the effective date of the Shelf Registration Statement; and
(k) upon the issuance of any stop order suspending the effectiveness of a
registration statement, or of any order suspending or preventing the use of any
related prospectus or suspending the qualification of any securities included in
the Shelf Registration Statement for sale in any jurisdiction, Buyer will use
its best efforts promptly to obtain the withdrawal of such order.
Stock Transfer Restriction and Registration Agreement — Page 7

 

 



--------------------------------------------------------------------------------



 



Each Insight Stockholder agrees that upon receipt of any notice from Buyer of
the happening of any event described in Section 3.2(f), it will discontinue its
disposition of securities pursuant to the Shelf Registration Statement until it
receives copies of the supplemented or amended prospectus contemplated by
Section 3.2(f) and, if so directed by Buyer, will deliver to Buyer all copies,
other than permanent file copies, then in such Insight Stockholder’s possession
of the prospectus that was in effect at the time of receipt of such notice.
3.3. Registration Expenses. Buyer will pay the Registration Expenses (as defined
below) in connection with the Shelf Registration Statement. All other expenses
will be paid by the Insight Stockholders. The term “Registration Expenses” means
any and all expenses incident to Buyer’s performance of or compliance with this
Article III, including without limitation all registration and filing fees, fees
and expenses of compliance with securities or blue sky laws, printing expenses,
messenger and delivery expenses, and fees and expenses of counsel for Buyer and
all independent certified public accountants and the fees and expenses of any
other persons retained by Buyer in connection with the registration.
3.4. Indemnification.
(a) Indemnification by Buyer. With respect to a registration pursuant to this
Agreement, Buyer agrees to indemnify, to the extent permitted by law, each
Insight Stockholder, its officers, directors and each person who controls
(within the meaning of the Securities Act) such Insight Stockholder against all
losses, claims, damages, liabilities and expenses caused by any untrue or
alleged untrue statement of material fact contained in any registration
statement, prospectus or preliminary prospectus (or any amendment thereof or
supplement thereto) or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing, except insofar as
the same are caused by or contained in any information furnished in writing to
Buyer by any one or more Insight Stockholders for use therein.
(b) Indemnification by the Insight Stockholders. With respect to a registration
pursuant to this Agreement, each Insight Stockholder will furnish to Buyer in
writing an affidavit containing the Selling Stockholder Information for use in
connection with any such registration statement or prospectus and, to the extent
permitted by law, will indemnify the Buyer, and its directors, officers and
controlling persons against all losses, claims, damages, liabilities and
expenses caused by any untrue or alleged untrue statement of material fact
contained in the registration statement, prospectus or preliminary prospectus
(or any amendment thereof or supplement thereto) or any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading in the light of the circumstances then
existing, but only to the extent that such untrue statement or omission is
contained in or caused by any written affidavit.
(c) Notice; Defense of Claims. Any party entitled to indemnification hereunder
will (i) give prompt written notice to the indemnifying party of any claim with
respect to which it seeks indemnification and (ii) unless in such indemnified
party’s reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party. If such defense is assumed, the
indemnifying party will not be subject to any liability for any settlement made
by the indemnified party without its consent (but such consent will not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim will not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim.
Stock Transfer Restriction and Registration Agreement — Page 8

 

 



--------------------------------------------------------------------------------



 



(d) Contribution. If the indemnification provided for herein is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, liability, claim, damage or expense referred to herein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
will contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party, on the
one hand, and of the indemnified party, on the other, in connection with the
statements or omissions that resulted in such loss, liability, claim, damage or
expense, as well as any other relevant equitable considerations. The relative
fault of the indemnifying party and of the indemnified party will be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.
(e) Survival. The indemnification provided for under this Agreement will remain
in full force and effect regardless of any investigation made by or on behalf of
the indemnified party or any officer, director or controlling person of such
indemnified party and will survive the registration and sale of any securities
and the expiration or termination of this Agreement.
ARTICLE IV
Rule 144
With a view to making available to the Stockholders the benefits of Rule 144
promulgated under the Securities Act (or any other similar rule or regulation of
the SEC that may at any time permit the investors to sell securities of Buyer to
the public without registration but excluding Rule 144A promulgated under the
Securities Act or any successor or similar rule as may be enacted by the SEC
from time to time) (“Rule 144”), Buyer agrees to:
(a) make and keep public information available, as those terms are understood
and defined in Rule 144;
(b) not terminate its status as an issuer required to file reports under the
Exchange Act, even if the Exchange Act or the rules and regulations thereunder
would otherwise permit such termination;
(c) file with the SEC in a timely manner all reports and other documents
required of Buyer under the Securities Act and the Exchange Act and such reports
and other documents is required for the applicable provisions of Rule 144; and
(d) furnish to the Stockholders so long as such Stockholders owns any
Registrable Securities, promptly upon request, such information as may be
reasonably requested to permit the Stockholders to sell such securities pursuant
to Rule 144 without registration.
Stock Transfer Restriction and Registration Agreement — Page 9

 

 



--------------------------------------------------------------------------------



 



This Article IV will terminate and be of no further force or effect (a) with
respect to the Insight Stockholders, on the date upon which the Insight
Stockholders have sold all of their Registrable Securities or Restricted
Securities, as the case may be, and (b) with respect to the Individual
Stockholders, on the date upon which all of the Individual Stockholders have
sold all of their Restricted Securities.
ARTICLE V
Miscellaneous Provisions.
5.1. Termination. Notwithstanding anything to the contrary set forth herein,
this Agreement will terminate and be of no further force or effect (except as
provided in Section 3.4(e)) upon the earliest to occur of (a) the date on which
no Restricted Securities are then held by any Stockholder, and (b) the five-year
anniversary of the date of this Agreement.
5.2. Legends on Certificates. During the term of this Agreement, each
certificate or other instrument representing shares of Restricted Securities
will bear, in addition to any legend required pursuant to the terms of
Section 2.2, a legend in substantially the following form:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE AND THE SALE, ASSIGNMENT,
TRANSFER, PLEDGE OR OTHER DISPOSITION THEREOF ARE SUBJECT TO CERTAIN
RESTRICTIONS AND AGREEMENTS CONTAINED IN A STOCK TRANSFER RESTRICTION AND
REGISTRATION AGREEMENT, DATED AS OF MARCH 15, 2011, BY AND AMONG THE COMPANY AND
CERTAIN OF ITS STOCKHOLDERS. A COPY OF SUCH AGREEMENT WILL BE FURNISHED BY BUYER
TO THE RECORD HOLDER OF THIS CERTIFICATE WITHOUT CHARGE UPON WRITTEN REQUEST TO
BUYER AT ITS PRINCIPAL PLACE OF BUSINESS OR REGISTERED OFFICE.”
Buyer will reissue, without such legend any certificate representing securities
of Buyer held by any Stockholder, at the request of the holder thereof, at any
time after the expiration of the applicable restrictions under Section 1.2
hereof. Buyer will make a notation on its records and give instructions to any
transfer agent of its equity securities to implement the restrictions on
transfer established in this Agreement. Each Stockholder agrees and consents to
the entry of stop transfer instructions by Buyer or any such transfer agent in
order to enforce the restrictions on transfer established in this Agreement.
5.3. Notices. Any notice, request, demand, waiver, consent, approval or other
communication which is required or permitted hereunder shall be in writing and
shall be deemed given: (a) on the date established by the sender as having been
delivered personally, (b) on the date delivered by a private courier as
established by the sender by evidence obtained from the courier, (c) on the date
sent by facsimile, with confirmation of transmission, if sent during normal
business hours of the recipient, if not, then on the next Business Day, or
(d) on the fifth Business Day after the date mailed, by certified or registered
mail, return receipt requested, postage prepaid. Such communications, to be
valid, must be addressed as follows:
If to Buyer:
GSI Commerce, Inc.
935 First Avenue
King of Prussia, PA 19406
Attn: General Counsel
Facsimile: 610-265-1730
Stock Transfer Restriction and Registration Agreement — Page 10

 

 



--------------------------------------------------------------------------------



 



with a copy (which will not constitute notice) to:
Morgan, Lewis & Bockius LLP
1701 Market Street
Philadelphia, PA 19103
Attn: Richard B. Aldridge
Facsimile: (215) 963-5001
If to any Insight Stockholder: To the address for such Stockholder on the books
and records of Buyer as the same may be changed from time to time by notice from
such Stockholder to Buyer in accordance with this Section 5.3.
with a copy (which will not constitute notice) to:
Lowenstein Sandler PC
1251 Avenue of the Americas, 18th Floor
New York, New York 10020
Facsimile: (212) 262-7402
Attention: Edward M. Zimmerman, Esq. / Anthony O. Pergola, Esq.
If to any Individual Stockholder: To the address for such Stockholder on the
books and records of Buyer as the same may be changed from time to time by
notice from such Stockholder to Buyer in accordance with this Section 5.3.
with a copy (which will not constitute notice) to:
Barack Ferrazzano Kirschbaum & Nagelberg LLP
200 W. Madison, Suite 3900
Chicago, Illinois 60606
Facsimile: (312) 984-3150
Attention: Peter J. Barack, Esq.
5.4. No Third Party Beneficiaries. Nothing in this Agreement will create, confer
or be deemed to create or confer any third party beneficiary rights in any
person or other legal entity not party to this Agreement.
5.5. Assignment. The rights and obligations of the Stockholders pursuant to this
Agreement are not assignable except that such rights and obligations as they
relate to a particular security will be automatically assigned to any transferee
of such security if such security was Transferred in a Permitted Transfer;
provided, however, that the rights under Article III and Article IV with respect
to any securities subject to a subsequent Indirect Transfer will be null and
void and of no further force and effect upon the consummation of such Indirect
Transfer. Any attempted assignment of such rights and obligations in violation
of this Section 5.5 will be null and void. The provisions of this Agreement will
be binding upon and inure to the benefit of the parties and their respective
successors and permitted assigns.
5.6. Amendment. No amendment, modification or supplement of or to this Agreement
will be effective unless made in writing and signed by (i) Buyer, (ii) the
Individual Stockholders holding a majority of the Restricted Securities then
outstanding, and (iii) for so long as the Insight Stockholders hold Registrable
Securities, the Insight Stockholders.
Stock Transfer Restriction and Registration Agreement — Page 11

 

 



--------------------------------------------------------------------------------



 



5.7. Waivers. No waiver of any provision of this Agreement, or consent to any
departure from its terms, will be effective unless made in writing and signed by
the party giving such waiver or consent. No action (other than a waiver) taken
pursuant to this Agreement, including, without limitation, any investigation by
or on behalf of any party, will be deemed to constitute a waiver, by the party
taking such action, of the other party’s compliance with any covenant or
agreement contained in this Agreement. No delay or omission on the part of any
party in exercising any right or remedy under this Agreement will operate as a
waiver thereof or of any other right or remedy. No waiver by any party of any
right or remedy under this Agreement on any one occasion will be deemed a bar to
or waiver of the same or any other right or remedy on any future occasion. No
partial exercise of any right or remedy under this Agreement by any party will
preclude any further exercise thereof or the exercise of any other right or
remedy.
5.8. Further Assurances. Each party to this Agreement hereby covenants and
agrees, without the necessity of any further consideration, to execute and
deliver any and all such further documents and take any and all such other
actions as may be reasonably necessary or appropriate to carry out the intent
and purposes of this Agreement.
5.9. Interpretation.
(a) The meaning assigned to each term defined herein shall be equally applicable
to both the singular and the plural forms of such term and vice versa, and words
denoting either gender shall include both genders as the context requires. Where
a word or phrase is defined herein, each of its other grammatical forms shall
have a corresponding meaning.
(b) The terms “hereof”, “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement.
(c) When a reference is made in this Agreement to an Article, Section, Exhibit
or Schedule, such reference is to an Article, Section, Exhibit or Schedule of
this Agreement unless otherwise specified.
(d) The words “include”, “includes”, and “including” when used in this Agreement
shall be deemed to be followed by the words “without limitation”, unless
otherwise specified.
(e) A reference to any party to this Agreement or any other agreement or
document shall include such party’s predecessors, successors and permitted
assigns.
(f) Reference to any Law means such Law as amended, modified, codified, replaced
or reenacted, and all rules and regulations promulgated thereunder.
(g) The parties have participated jointly in the negotiation and drafting of
this Agreement. Any rule of construction or interpretation otherwise requiring
this Agreement to be construed or interpreted against any party by virtue of the
authorship of this Agreement shall not apply to the construction and
interpretation hereof.
5.10. Severability. Any provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall be ineffective to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining provisions hereof, and any such invalidity or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.
Stock Transfer Restriction and Registration Agreement — Page 12

 

 



--------------------------------------------------------------------------------



 



5.11. Business Days. If the last or appointed day for the taking of any action
required under this Agreement, or the expiration of any right granted in this
Agreement, is a Saturday, Sunday or legal holiday in the Commonwealth of
Pennsylvania, then such action may be taken or such right may be exercised on
the next succeeding day that is not a Saturday, Sunday or legal holiday in the
Commonwealth of Pennsylvania.
5.12. Entire Agreement. This Agreement (together with the Merger Agreement)
represents, and is intended to be, a complete statement of all of the terms and
the arrangements between Buyer and the Stockholders with respect to the matters
provided for herein, supersedes any and all previous oral or written and all
contemporaneous oral agreements, understandings, negotiations and discussions
between Buyer and the Stockholders with respect to those matters.
5.13. Remedies. All remedies under this Agreement are cumulative and are not
exclusive of any other remedies provided by applicable law. The parties agree
and acknowledge that money damages may not be an adequate remedy for any breach
by a party of the provisions of this Agreement and that the any party may in its
sole discretion apply to a court of law or equity of competent jurisdiction
(without posting any bond or other security) for specific performance and for
other injunctive relief to enforce or prevent violation of the provisions of
this Agreement.
5.14. Governing Law. This Agreement and the exhibits and schedules hereto shall
be governed by and interpreted and enforced in accordance with the Laws of the
State of Delaware, without giving effect to any choice of Law or conflict of
Laws rules or provisions (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the Laws of any jurisdiction
other than the State of Delaware.
5.15. Counterparts. This Agreement may be executed in counterparts, and any
party hereto may execute such counterpart, each of which when executed and
delivered shall be deemed to be an original and both of which counterparts taken
together shall constitute but one and the same instrument. This Agreement shall
become effective when all parties hereto shall have received a counterpart
hereof signed by the other parties hereto. The parties agree that the delivery
of this Agreement may be effected by means of an exchange of facsimile
signatures with original copies to follow by mail or courier service.
* * * Remainder of Page Intentionally Left Blank * * *
Stock Transfer Restriction and Registration Agreement — Page 13

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date and year first written above.

            BUYER:

GSI COMMERCE, INC.
      By:   /s/ Michael R. Conn       Name:   Michael R. Conn      Title:  
Executive Vice President and Chief Financial Officer        INDIVIDUAL
STOCKHOLDERS:

ALAN S. TRAGER REVOCABLE TRUST
u/a/d 1/2/08
      By:   /s/ Alan S. Trager       Name:   Alan S. Trager      Title:  
Trustee        MITCHELL TRAGER REVOCABLE TRUST
u/a/d 1/7/08
      By:   /s/ Mitchell Trager       Name:   Mitchell Trager      Title:  
Trustee        BRENT L. TRAGER REVOCABLE TRUST
u/a/d 7/1/08
      By:   /s/ Brent L. Trager       Name:   Brent L. Trager      Title:  
Trustee     

Stock Transfer Restriction and Registration Agreement — Signature Page 1

 



--------------------------------------------------------------------------------



 



            BRENT L. TRAGER REMAINDER TRUST
u/a/d 5/1/07
      By:   /s/ Mitchell Trager       Name:   Mitchell Trager      Title:  
Trustee and Investment Advisor        DAVID REMAINDER TRUST
u/a/d 5/1/07
      By:   /s/ Jason Trager       Name:   Jason Trager      Title:  
Co-Trustee              By:   /s/ David Trager       Name:   David Trager     
Title:   Co-Trustee        JASON REMAINDER TRUST
u/a/d 5/1/07
      By:   /s/ Jason Trager       Name:   Jason Trager      Title:  
Co-Trustee              By:   /s/ David Trager       Name:   David Trager     
Title:   Co-Trustee     

Stock Transfer Restriction and Registration Agreement — Signature Page 2

 



--------------------------------------------------------------------------------



 



            BRANDON REMAINDER TRUST
u/a/d 5/1/07
      By:   /s/ Jason Trager       Name:   Jason Trager      Title:  
Co-Trustee              By:   /s/ David Trager       Name:   David Trager     
Title:   Co-Trustee        SHERI REMAINDER TRUST
u/a/d 5/1/07
      By:   /s/ Brent L. Trager       Name:   Brent L. Trager      Title:  
Co-Trustee and Investment Advisor              By:   /s/ Sheri Weiss      
Name:   Sheri Weiss      Title:   Co-Trustee        ERICA REMAINDER TRUST
u/a/d 5/1/07
      By:   /s/ Brent L. Trager       Name:   Brent L. Trager      Title:  
Co-Trustee and Investment Advisor              By:   s/ Erica Leibo      
Name:   Erica Leibo      Title:   Co-Trustee     

Stock Transfer Restriction and Registration Agreement — Signature Page 3

 



--------------------------------------------------------------------------------



 



            INSIGHT STOCKHOLDERS:


INSIGHT VENTURE PARTNERS V, L.P.
      By: Insight Venture Associates V, L.L.C., its General Partner            
        By:   /s/ Blair M. Flicker       Name:   Blair M. Flicker      Title:  
Attorney-in-Fact        INSIGHT VENTURE PARTNERS (CAYMAN) V, L.P.
      By: Insight Venture Associates V, L.L.C., its General Partner            
        By:   /s/ Blair M. Flicker       Name:   Blair M. Flicker      Title:  
Attorney-in-Fact        INSIGHT VENTURE PARTNERS V (EMPLOYEE CO-INVESTORS), L.P.
      By: Insight Venture Associates V, L.L.C., its General Partner            
        By:   /s/ Blair M. Flicker       Name:   Blair M. Flicker      Title:  
Attorney-in-Fact        INSIGHT VENTURE PARTNERS VI, L.P.
      By: Insight Venture Associates VI, L.P., its General Partner              
      By:   /s/ Blair M. Flicker       Name:   Blair M. Flicker      Title:  
Attorney-in-Fact     

Stock Transfer Restriction and Registration Agreement — Signature Page 4

 



--------------------------------------------------------------------------------



 



            INSIGHT VENTURE PARTNERS (CAYMAN) VI, L.P.
      By: Insight Venture Associates VI, L.P., its General Partner              
      By:   /s/ Blair M. Flicker       Name:   Blair M. Flicker      Title:  
Attorney-in-Fact        INSIGHT VENTURE PARTNERS VI (CO-INVESTORS), L.P.
      By: Insight Venture Associates VI, L.P., its General Partner              
      By:   /s/ Blair M. Flicker       Name:   Blair M. Flicker      Title:  
Attorney-in-Fact     

Stock Transfer Restriction and Registration Agreement — Signature Page 5

 